DETAILED ACTION
This action is pursuant to the claims filed on May 7, 2021. Currently claims 1-3 and 7-18 are pending with claims 10-18 withdrawn from consideration, claims 1, 3, and 7-8 amended, and claims 4-6, 19-20 canceled. Below follows a complete final action on the merits of claims 1-3 and 7-9. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on May 7, 2021 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the at least one pump” to – the single peristaltic pump – in line 14.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, and 7-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wilson et al (US PGPUB: 2014/0163455), or in the alternative, 35 U.S.C. 103 as being unpatentable over Wilson et al (US PGPUB: 2014/0163455) in view of Calari (US Patent No.: 5,064,358).  
Regarding independent claim 1, Wilson discloses an irrigated ablation system comprising: 
at least one medical device (112) comprising: 
at least one irrigation lumen (Fig. 3: lumen formed by irrigation conduit 340) extending along a length of the at least one medical device (see Fig. 3) and having a distal terminus at an irrigation orifice that extends through a wall of a distal portion of the at least one medical device (see Fig. 3 where an irrigation orifice between parts 407 and 325 extends through the wall of the distal portion 310 of the housing 305 of the medical device); and 
at least one drainage lumen (Fig. 3: lumen formed by aspiration conduit 370) extending along the length of the at least one medical device (See Fig. 3) and having a distal terminus at a drainage orifice that extends through the wall of the distal portion of the at least one medical device (see Fig. 3 where a drainage orifice between parts 407 and 320 extends through the wall of the distal portion 310 of the housing 305 of the medical device); 
a single peristaltic pump (360; [0029] discloses pump 360 as a peristaltic pump) coupled to the at least one irrigation lumen and to the at least one drainage lumen (See Fig. 3; [0027]-[0028] discusses the pump 360 as interfacing with the irrigation and drainage conduits), wherein the single peristaltic pump comprises a single rotor (peristaltic pump necessarily comprises a rotor), and wherein an interface tubing for the at least one irrigation lumen and an interface tubing for the at least one drainage lumen are positioned on opposing sides of the single rotor (Fig. 3; [0029], [0032] interface tubing 340 and 370 simultaneously deliver and extract fluid using ; and 
wherein the single peristaltic pump is operable to deliver irrigant through the at least one irrigation lumen and to extract fluid through the at least one drainage lumen simultaneously ([0029] discusses the fluid is simultaneously extracted and delivered through the lumen).  
In the alternative, Calari discloses a single peristaltic pimp (Fig. 1) to provide fluid simultaneously through two lines (abstract; Col. 1m Lines 6-7; Co1. 2, Line 14). The pump further comprises a single rotor (rotatable head 1; Col. 2, Line 15) and a first and second interface tubing (5, 6; Col. 2, Lines 21-22; note lines 5, 6 are capable of carrying fluid from irrigation and drainage lumen).  The lines (5, 6) are positioned on opposing sides of the single rotor (see Fig. 1). The pump is operable to deliver fluid through the first and second tubes simultaneously (abstract; Col. 1, Lines 6-7; Col. 1, Lines 41-42; note the pump is capable of delivering irrigant through an irrigation lumen and extract fluid through a drainage lumen). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Wilson to incorporate the single peristaltic pump coupled to the at least one irrigation lumen and to the at least one drainage lumen; wherein the single peristaltic pump comprises a single rotor; and wherein an interface tubing for the at least one irrigation lumen and an interface tubing for the at least one drainage lumen are positioned on opposing sides of the single rotor of Calari. This configuration provides the benefit of efficiently operating two lines simultaneously without requiring that the two lines have the same wall thickness (Col. 1, Lines 34-38), thereby increasing the versatility of the device. 
Regarding dependent claim 3, in view of claim 1, Wilson further discloses wherein a rate at which the at least one pump extracts fluid through the at least one drainage lumen equals a rate at which the at least one pump delivers irrigant through the at least one irrigation lumen ([0029] discloses the fluid is pumped through the tubing simultaneously, thus is naturally follows that the rate is equal for the lumen as it is done simultaneously).
Regarding dependent claim 7, in view of claim 1, Wilson further discloses wherein the rate at which the single peristaltic pump extracts fluid through the at least one drainage lumen is constant ([0034] discusses maintaining the flow rate (i.e. constant) based on the known flow rate). 
Regarding dependent claims 8 and 9, in view of claim 1, Wilson further discloses further comprising a controller (405) operable to control the rate at which the single peristaltic pump extracts fluid through the at least one drainage lumen responsive to one or more monitored parameters (e.g. pressure; [0027], [0030]-[0033]); and wherein the one or more monitored parameters are selected from the group consisting of impedance; pressure ([0027], [0030]-[0033]); ablation time; and irrigant volume. The Examiner notes the remainder of the limitations are in the alternative.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action; and outlined above.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al (US PGPUB: 2010/0114093) in view of Calari (US Patent No.: 5,064,358).  
Regarding independent claim 1, Mahapatra discloses an irrigated ablation system (Fig. 1-5B: 60; [0017]) comprising: 
at least one medical device (100) comprising: 
at least one irrigation lumen (43) extending along a length of the at least one medical device (see Fig. 9) and having a distal terminus at an irrigation orifice (42) that extends through a wall of a distal portion of the at least one medical device (see Fig. 9; [0075]); and 
at least one drainage lumen (45) extending along the length of the at least one medical device (See Fig. 9) and having a distal terminus at a drainage orifice (44) that extends through the wall of the distal portion of the at least one medical device (see Fig. 9; [0075]). 
While Mahapatra discloses irrigation and drainage of fluid through an ablation catheter, Mahapatra does not explicitly disclose a single peristaltic pump coupled to the at least one irrigation lumen and to the at least one drainage lumen; wherein the single peristaltic pump comprises a single rotor; and wherein an interface tubing for the at least one irrigation lumen and an interface tubing for the at least one drainage lumen are positioned on opposing sides of the single rotor; and wherein the single peristaltic pump is operable to deliver irrigant through the at least one irrigation lumen and to extract fluid through the at least one drainage lumen simultaneously. 
However, Calari discloses a single peristaltic pimp (Fig. 1) to provide fluid simultaneously through two lines (abstract; Col. 1m Lines 6-7; Co1. 2, Line 14). The pump further comprises a single rotor (rotatable head 1; Col. 2, Line 15) and a first and second interface tubing (5, 6; Col. 2, Lines 21-22; note lines 5, 6 are capable of carrying fluid from irrigation and drainage lumen).  The lines (5, 6) are positioned on opposing sides of the single rotor (see Fig. 1). The pump is operable to deliver fluid through the first and second tubes 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Mahapatra to incorporate the single peristaltic pump coupled to the at least one irrigation lumen and to the at least one drainage lumen; wherein the single peristaltic pump comprises a single rotor; and wherein an interface tubing for the at least one irrigation lumen and an interface tubing for the at least one drainage lumen are positioned on opposing sides of the single rotor; and wherein the single peristaltic pump is operable to deliver irrigant through the at least one irrigation lumen and to extract fluid through the at least one drainage lumen simultaneously of Calari. This configuration provides the benefit of efficiently operating two lines simultaneously without requiring that the two lines have the same wall thickness (Col. 1, Lines 34-38), thereby increasing the versatility of the device. 
It is noted that the modification results in the tubing of Calari connected to the irrigation and drainage lumens of Mahapatra.  
Regarding dependent claim 3, in view of the combination of claim 1, Calari further discloses wherein a rate at which the at least one pump extracts fluid through the at least one drainage lumen equals a rate at which the at least one pump delivers irrigant through the at least one irrigation lumen (Col. 1, Lines 6-7; Col. 1, Lines 41-42 discloses the fluid is pumped through the tubing simultaneously, thus is naturally follows that the rate is equal for the lumen as it is done simultaneously).
Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al (US PGPUB: 2010/0114093) in view of Calari (US Patent No.: 5,064,358), further in view of Razavi et al (US PGPUB: 2011/0306970).  
Regarding dependent claim 2, in view of the combination of claim 1, Mahapatra further discloses wherein the at least one medical device comprises: 
an ablation catheter (ablation catheter 100 comprising distal tip 5); [0075]); and 
a sheath (Fig. 1: 2) dimensioned to receive the ablation catheter therethrough (Fig. 1), and 
wherein the ablation catheter comprises the at least one irrigation lumen and the irrigation orifice (see Fig. 9; [0075]). 
While Mahapatra discloses a sheath, Mahapatra does not explicitly disclose wherein the sheath comprises the at least one drainage lumen and the drainage orifice.
However, Razavi discloses a system (Fig. 3) comprising an ablation catheter (9) disposed within a sheath (2). The sheath comprises at least one drainage lumen (2) and a drainage orifice (17; [0019]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device of Mahapatra to incorporate wherein the sheath comprises the at least one drainage lumen and the drainage orifice of Razavi. This configuration provides the benefit of aiding in steering and/or stabilizing the sheath at various locations ([0021]), thereby making ablating easy to accomplish ([0027]). 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al (US PGPUB: 2010/0114093) in view of Calari (US Patent No.: 5,064,358), further in view of Wilson et al (US PGPUB: 2014/0163455).  
Regarding dependent claim 7, in view of the combination of claim 1, the combination does not explicitly disclose wherein the rate at which the single peristaltic pump extracts fluid through the at least one drainage lumen is constant. 
However, Wilson discloses a system for irrigating/aspirating a surgical site (abstract) comprising a peristaltic pump (Fig. 3: 360; [0029]). The system further comprises a controller (405) operable to control a mode of the at least one pump to extract fluid from the drainage lumen (370), where the extracted fluid rate is constant ([0034] discusses maintaining the flow rate (i.e. constant) based on the known flow rate). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Mahapatra to incorporate wherein the rate at which the at least one pump extracts fluid through the at least one drainage lumen is constant of Wilson. This provides the benefit of achieving the optimum target for the irrigation and/ aspiration flow ([0030]).
Regarding dependent claims 8 and 9, in view of the combination of claim 1, Mahapatra does not explicitly disclose further comprising a controller operable to control the rate at which the single peristaltic pump extracts fluid through the at least one drainage lumen responsive to one or more monitored parameters (claim 8); and wherein the one or more monitored parameters are selected from the group consisting of impedance; pressure; ablation time; and irrigant volume (claim 9). 
However, Wilson discloses a system for irrigating/aspirating a surgical site (abstract) comprising a peristaltic pump (Fig. 3: 360; [0029]). The system further comprises a controller (405) operable to control the at least one pump to extract fluid through the drainage lumen (370) based on a monitored parameter (e.g. pressure) received from a sensor ([0027], [0030]-[0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Mahapatra to incorporate the controller operable to control the rate at which the at least one pump extracts fluid through the at least one drainage 
The Examiner notes the remainder of the limitations are in the alternative. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered. It is noted Applicant’s amendments to the claims have necessitated a new grounds of rejection. However, in the interest of compact prosecution the following arguments are addressed: 
In response to Applicant’s argument that Wilson discloses a screw drive pump. This is not persuasive. As outlined above, Wilson discloses the pump is a peristaltic pump and it naturally follows that the peristaltic pump comprises a rotor. Further Applicant argues that it is speculation that the at least one irrigation lumen and at least one drainage lumen are located on opposite sides of the rotor. This is not persuasive. As outlined above, Wilson discloses that the interface tubing 340 and 370 simultaneously deliver and extract fluid using rotational motion, thus it naturally follows that the tubing are positioned on opposites sides of the rotor in order to achieve this simultaneous delivery and extraction. 
It is further noted that claim 1 was alternately rejected over a) Wilson in view of Calari; and b) Mahapatra in view of Calari, which are outlined above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794